Title: To Thomas Jefferson from Duler, 8 January 1787
From: Duler, Jean Baptiste
To: Jefferson, Thomas


Rouen, 8 Jan. 1787. TJ’s letter has emboldened him to state that he did not expect aid in securing a position in “any Bureau at Paris”; hopes he can secure a position in England or France “in some of the American affairs” or possibly “a place of Consul for the french nation in some of the American Ports”; sends testimonial as to character from D’Anmours of Baltimore, which, though in French, he thinks TJ may “perfectly understand” and which he asks to have returned; can supply other testimonials respecting “my morals and Capacity in the line of trade and sea affairs.”
